DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the specific composition consisting of 46% by weight of CF3I and 54% of R-32 in the response of January 31, 2022 is acknowledged. 
Claims 2-7 are withdrawn from consideration as being drawn to elections non-elected without traverse.

Claim Interpretation
It is not clear what applicant means by “based on the total amount of CF3I and R32 taken as 100 mass%”. The examiner understands this to mean “taken as 100 mass% of the composition”, implying “consisting” scope for the two refrigerants. Clarification is requested.
Claim 10 is a European-style “use claim”, but the examiner can infer enough of a method step that the claims is not considered indefinite or lacking in utility.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nimitz et al., U.S. 7,083,742. The reference discloses drop-in replacement refrigeration agents which may consist of R-32 and CF3I. See Table 5 at col. 14, which discloses compositions which have a molar ratio of approximately 40:60 and 20:80 CF3I and R-32, respectively. Expressed in weight percent, these compositions are approximately prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Regarding lubricants, see the paragraph beginning at the bottom of col. 11. Claims 11 and 12 are drawn to the conventional and usual methods of using refrigerant compositions. Regarding replacement of R-410A, determination of suitable apparatus for a known refrigerant amounts to ordinary experimentation. In addition, the GWP of R-410A can be readily calculated by the person of ordinary skill in the heat transfer art, and the replacement of high-GWP refrigerants with refrigerants of lower GWP is a notoriously well-known problem in the art.
Claims 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/059106. The reference discloses refrigerant compositions for replacing R22, R407CV, R410A, R404A or R507A, said compositions comprising CF3I and having low GWP (p. 1, bottom). See Table 3, which discloses compositions consisting of CF3I and R-32 in amounts of 40-60% of each by mass. Use of lubricants is disclosed at p. 11, lines 24+. Claims 11 and 12 are drawn to the conventional and usual methods of using refrigerant compositions. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 

In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Any prior art made of record and not relied upon is of interest and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for the scheduling of telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. Harold Pyon, may be reached at (571) 272-1498.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.

/JOHN R HARDEE/Primary Examiner
Art Unit 1761